Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2019 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Australia Patent Application No. AU2016904231, filed on October, 18, 2016.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of RYLL, et al. ("A Novel Overactuated Quadrotor UAV: Modeling, Control and Experimental 
Regarding claim 1, Ryll teaches a method of operating a multicopter comprising a body and n thrusters (see Ryll figures 1, 2, page 541, in this case n=4), 
each thruster independently actuated (see Ryll page 541, regarding if as there are 8 DoF, the amplitude and orientation of the four thrusters must be independently adjustable “the (usually fixed) propellers are allowed to tilt about the axe”' and “the additional four actuated tilting DoF”) to vector thrust angularly relative to the body about at least a first axis (see Ryll page 541, “the (usually fixed) propellers are allowed to tilt about the axes connecting them to the main body frame”),
the method comprising modelling dynamics of the multicoptor with a mathematical model comprising coupled, non-linear combinations of thruster variables (see Ryll pages 544-545, eqns 10, 12, the expressions for angular and positional acceleration comprise coupled, non-linear combinations of the thruster force and angle), 
decoupling the mathematical model into linear combinations of thruster control variables (see Ryll page 545, eqn 15 gives the model in an alternative linear decoupled.form, “the new 6x8 input-output decoupling matrix”),
sensing at least one characteristic of multicopter dynamics (see Ryll pages 546 and 548, section III. D “. The controller runs at 500 Hz and takes as inputs: 1) the desired trajectory ( pd (t), Rd (t)) and needed derivatives ( p˙ d (t), p¨ d (t), ... pd (t)) and (ωd (t), ω˙ d (t), ω¨ d (t)); 2) the current position/orientation of the holocopter ( p, WRB) and its linear/angular velocity ( p˙, ωB); 3) the spinning velocities of the propellers wi ; and 4) the tilting angles αi” and “The position p and orientation WRB of the holocopter are directly obtained from an external motion capture system10 (MoCap) at 200 Hz. A marker tree consisting of five infrared markers is mounted on top of the holocopter for this purpose. Knowing p, the linear velocity p˙ is then obtained via numerical differentiation, while the 
comparing the sensed data with corresponding target characteristic(s) (see Ryll pages 545-546, eqns 18, 20 include the sensed position p and its derivatives, and its sensed angular rotation WB and its derivatives with the target characteristics Pd and Wd),
computing adjustments in thruster control variables for reducing the difference between the sensed data and the target characteristic(s) according to a control algorithm (see Ryll pages 545 and 550, eqn 16 computes the thruster control variables, eqns 18 and 20 converge to zero error “Despite the fast reorientation of two propellers shown in Fig. 13(c), the tracking errors stay small (note the scales) and eventually converge to zero as the desired trajectory comes to a full stop. Also, as one would expect, the largest peaks for the errors”),
actuating each thruster according to the computed thruster control variables to converge the multicopter towards the target characteristic(s) (see Ryll pages 553-554, figures 18, section-VI, regarding actuating the thrusters to get the quadcopter gets toward the target or over it “Finally, Fig. 21(a) and (b) shows the position error eP(t) and orientation error eR(t) during the experiment. The average position-tracking error is about 0.017 m with a maximum of 0.047 m. The maximum rotation errors are 0.082 rad (roll), 0.131 rad (pitch), and 0.089 rad (yaw).”),
wherein the control algorithm is based on the decoupled mathematical model such that each thruster control variable can be adjusted independently (see Ryll pages 545 and 553-554, figures 18, section-VI, regarding the described control algorithm is implemented “We note that the new 6 ×8 input–output decoupling matrix A(α, w) consists of two column blocks: although the first block J R J¯ α(α) is exactly the first block of the former output Jacobian J(α), the second block is not a null matrix as in the previous case. Rather, a new set of 4 columns, weighting inputs wα, are now present and contributing to the rank 

Regarding claim 2, Ryll teaches wherein the thruster control variables are independently adjustable to control thrust amplitude and orientation of each thruster about the first axis (see Ryll page 541, regarding if as there are 8 DoF, the amplitude and orientation of the four thrusters must be independently adjustable “the (usually fixed) propellers are allowed to tilt about the axe”' and “the additional four actuated tilting DoF”).
Regarding claim 8, Ryll teaches an unmanned aerial vehicle system comprising: a multicopter having n thrusters mounted to a body (see Ryll figures 1, 2, page 541, in this case n=4), 
each thruster independently actuable (see Ryll page 541, regarding if as there are 8 DoF, the amplitude and orientation of the four thrusters must be independently adjustable “the (usually fixed) propellers are allowed to tilt about the axe”' and “the additional four actuated tilting DoF”) to vector thrust angularly relative to the body about at least a first axis (see Ryll page 541, “the (usually fixed) propellers are allowed to tilt about the axes connecting them to the main body frame”),
at least one sensor on the multicopter for sensing at least one characteristic of multicopter dynamics, and a control unit configured to receive the sensed data (see Ryll figure  7 and pages 546-547 “Availability of the quantities in items 1 and 2 is a standard requirement for any UAV flight control scheme (see also the next Section IV-B), whereas measurement of the linear/angular accelerations of item 3 can pose some challenges in realworld scenarios because of the typical high noise level of these signals when 
sensing at least one characteristic of multicopter dynamics  (see Ryll pages 546 and 548, section III. D “. The controller runs at 500 Hz and takes as inputs: 1) the desired trajectory ( pd (t), Rd (t)) and needed derivatives ( p˙ d (t), p¨ d (t), ... pd (t)) and (ωd (t), ω˙ d (t), ω¨ d (t)); 2) the current position/orientation of the holocopter ( p, WRB) and its linear/angular velocity ( p˙, ωB); 3) the spinning velocities of the propellers wi ; and 4) the tilting angles αi” and “The position p and orientation WRB of the holocopter are directly obtained from an external motion capture system10 (MoCap) at 200 Hz. A marker tree consisting of five infrared markers is mounted on top of the holocopter for this purpose. Knowing p, the linear velocity p˙ is then obtained via numerical differentiation, while the angular velocity ωB is measured by the onboard Inertial Measurement Unit (IMU) (three ADXRS610 gyroscopes)”),
compare the sensed data with corresponding target characteristic(s) (see Ryll pages 545-546, eqns 18, 20 include the sensed position p and its derivatives, and its sensed angular rotation WB and its derivatives with the target characteristics Pd and Wd),
wherein the control unit is programmed to compute change(s) in thruster control variables required for reducing the difference between the sensed data and the target characteristic(s) according to a control algorithm (see Ryll pages 545 and 550, eqn 16 computes the thruster control variables, eqns 18 and 20 converge to zero error “Despite the fast reorientation of two propellers shown in Fig. 13(c), the tracking errors stay small (note the scales) and eventually converge to zero as the desired trajectory comes to a full stop. Also, as one would expect, the largest peaks for the errors”),
wherein the control algorithm is based on a decoupled mathematical model of multicopter dynamics (see Ryll pages 553-554, figures 18, section-VI, regarding actuating the thrusters to get the quadcopter gets toward the target or over it “Finally, Fig. 21(a) 
the decoupled model comprising linear combinations of thruster control variables (see Ryll page 545, eqn 15 gives the model in an alternative linear decoupled.form, “the new 6x8 input-output decoupling matrix”),
wherein the control unit is configured to output the computed change(s) as control signals to independently actuate each thruster (see Ryll pages 545 and 553-554, figures 18, section-VI, regarding the described control algorithm is implemented “We note that the new 6 ×8 input–output decoupling matrix A(α, w) consists of two column blocks: although the first block J R J¯ α(α) is exactly the first block of the former output Jacobian J(α), the second block is not a null matrix as in the previous case. Rather, a new set of 4 columns, weighting inputs wα, are now present and contributing to the rank of matrix A. Furthermore, it is A(α, 0) = J(α) and, as proven in [28], ρA = rank(A) = 6 as long as wi = 0, i = 1 ... 4; in other words, full rankness of matrix A can always be ensured by preventing the propellers from stopping their spinning motion. Section III-C proposes a strategy able to meet this requirement.”).

Regarding claim 17, Ryll teaches a computer program product stored on a non- transitory tangible computer readable medium and comprising instructions that, when executed, cause the computer system to (see Ryll page 540 “during the computational power of microcontrollers have led to impressive achievements by employing quadrotor UAVs as robotics platforms: planning and control for aggressive flight maneuvers”), 

independently actuable (see Ryll page 541, regarding if as there are 8 DoF, the amplitude and orientation of the four thrusters must be independently adjustable “the (usually fixed) propellers are allowed to tilt about the axe”' and “the additional four actuated tilting DoF”)  to vector thrust angularly relative to the body about at least a first axis using a mathematical model comprising coupled (see Ryll page 541, “the (usually fixed) propellers are allowed to tilt about the axes connecting them to the main body frame”),
non-linear combinations of thruster variables (see Ryll pages 544-545, eqns 10, 12, the expressions for angular and positional acceleration comprise coupled, non-linear combinations of the thruster force and angle), 
decouple the mathematical model into linear combinations of thruster control variables  (see Ryll page 545, eqn 15 gives the model in an alternative linear decoupled.form, “the new 6x8 input-output decoupling matrix”),
receive at least one characteristic of multicopter dynamics from at least one sensor mounted on the multicopter  (see Ryll pages 546 and 548, section III. D “. The controller runs at 500 Hz and takes as inputs: 1) the desired trajectory ( pd (t), Rd (t)) and needed derivatives ( p˙ d (t), p¨ d (t), ... pd (t)) and (ωd (t), ω˙ d (t), ω¨ d (t)); 2) the current position/orientation of the holocopter ( p, WRB) and its linear/angular velocity ( p˙, ωB); 3) the spinning velocities of the propellers wi ; and 4) the tilting angles αi” and “The position p and orientation WRB of the holocopter are directly obtained from an external motion capture system10 (MoCap) at 200 Hz. A marker tree consisting of five infrared markers is mounted on top of the holocopter for this purpose. Knowing p, the linear velocity p˙ is then obtained via numerical differentiation, while the angular velocity ωB is measured by the onboard Inertial Measurement Unit (IMU) (three ADXRS610 gyroscopes)”),

output control signals to actuate each thruster according to the computed thruster control variables to converge the muticopter multicopter towards the target characteristic(s) (see Ryll pages 545 and 550, eqn 16 computes the thruster control variables, eqns 18 and 20 converge to zero error “Despite the fast reorientation of two propellers shown in Fig. 13(c), the tracking errors stay small (note the scales) and eventually converge to zero as the desired trajectory comes to a full stop. Also, as one would expect, the largest peaks for the errors”),
actuating each thruster according to the computed thruster control variables to converge the multicopter towards the target characteristic(s) (see Ryll pages 553-554, figures 18, section-VI, regarding actuating the thrusters to get the quadcopter gets toward the target or over it “Finally, Fig. 21(a) and (b) shows the position error eP(t) and orientation error eR(t) during the experiment. The average position-tracking error is about 0.017 m with a maximum of 0.047 m. The maximum rotation errors are 0.082 rad (roll), 0.131 rad (pitch), and 0.089 rad (yaw).”),
wherein the control algorithm is based on the decoupled mathematical model such that each thruster control variable can be adjusted independently (see Ryll pages 545 and 553-554, figures 18, section-VI, regarding the described control algorithm is implemented “We note that the new 6 ×8 input–output decoupling matrix A(α, w) consists of two column blocks: although the first block J R J¯ α(α) is exactly the first block of the former output Jacobian J(α), the second block is not a null matrix as in the previous case. Rather, a new set of 4 columns, weighting inputs wα, are now present and contributing to the rank of matrix A. Furthermore, it is A(α, 0) = J(α) and, as proven in [28], ρA = rank(A) = 6 as long as wi 	= 0, i = 1 ... 4; in other words, full rankness of matrix A can always be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable in view of RYLL, et al. ("A Novel Overactuated Quadrotor UAV: Modeling, Control and Experimental Validation", IEEE Transactions on Control Systems Technology, March 2015, Vol. 23, No. 2, pages 540-556”), in view of AMIRI et al, ("Modelling of Opposed Lateral and Longitudinal Tilting Dual-Fan Unmanned Aerial Vehicle", IFAC Proceedings, Elsevier, 2011, Vol. 44, pages 2054-2059).

Regarding claim 3, Ryll fails to explicitly teach wherein each thruster is further independently operable to vector thrust angularly relative to the body about a second axis orthogonal to the first axis, and wherein the thruster control variables are further independently adjustable to control orientation of each thruster about the second axis.
However Amiri teaches wherein each thruster is further independently operable to vector thrust angularly relative to the body about a second axis orthogonal to the first axis, and wherein the thruster control variables are further independently adjustable to control orientation of each thruster about the second axis (see Amiri pages 2055-2056, figures 4 and 5 “This mechanism can contribute more than just stability and control in the conventional sense. Using the dual-axis version makes it possible to have an independent control of all six axes Gress (2003)” and “the fans tilting for full and proper pitch control of the UAV will be in an oblique direction. Hence the name of this control method in either of its two executions is single-axis or dual-axis OAT”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the over actuated quadrotor unmanned aerial vehicle control of Ryll as the combination of VTOL capability with efficient, high-speed cruise flight plus high maneuverable characteristics in tilt-rotor aircrafts having lateral and longitudinal rotor tilting mechanism that gives them the unique ability to maneuver in confined spaces independently (Amiri pages 2055-2056).

Regarding claim 4, Ryll teaches wherein the model is decoupled by differentiating with respect to time, such that the thruster control variables comprise first derivatives of a) angular velocity of each thruster, b) orientation of each thruster about its first axis and c) orientation of each thruster about its second axis (see Ryll figure 3) also (see Ryll page 545, eqn 16, Wa is the angular velocity of the thruster), and further includes the step of integrating the new 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control a double axis tiltrotor using only normal and routine experimentation to get the thrusters with the right amplitude and orientation value (Ryll page 545).

Regarding claim 9, Ryll fails to explicitly teach wherein each thruster is further independently operable to vector thrust angularly relative to the body about a second axis orthogonal to the first axis.
However Amiri teaches wherein each thruster is further independently operable to vector thrust angularly relative to the body about a second axis orthogonal to the first axis (see Amiri pages 2055-2056, figures 4 and 5 “This mechanism can contribute more than just stability and control in the conventional sense. Using the dual-axis version makes it possible to have an independent control of all six axes Gress (2003)” and “the fans tilting for full and proper pitch control of the UAV will be in an oblique direction. Hence the name of this control method in either of its two executions is single-axis or dual-axis OAT”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the over actuated quadrotor unmanned aerial vehicle control of Ryll as the combination of VTOL capability with efficient, high-speed cruise flight plus high maneuverable characteristics in tilt-rotor aircrafts having lateral and longitudinal rotor tilting mechanism that gives them the unique ability to maneuver in confined spaces independently (Amiri pages 2055-2056).


However Ryll teaches wherein the decoupled mathematical model is obtained by differentiating with respect to time an initial model of multicoptor dynamics comprising coupled, non-linear combinations of thruster variables, such that the decomposed model comprises linear combinations of first derivatives of a) angular velocity of each thruster, b) orientation of each thruster about its first axis and c) orientation of each thruster about its second axis (see Ryll figure 3) also (see Ryll page 545, eqn 16, Wa is the angular velocity of the thruster, in addition see Ryll page 545, eqn 16 gives the expression for wa and the time derivative of thruster force. When this is used to adjust the quadcopter it will inherently numerically integrate those variables over time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control a double axis tiltrotor using only normal and routine experimentation to get the thrusters with the right amplitude and orientation value (Ryll page 545).

Claims 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable in view of RYLL, et al. ("A Novel Overactuated Quadrotor UAV: Modeling, Control and Experimental Validation", IEEE Transactions on Control Systems Technology, March 2015, Vol. 23, No. 2, pages 540-556”), in view of AMIRI et al, ("Modelling of Opposed Lateral and Longitudinal Tilting Dual-Fan Unmanned Aerial Vehicle", IFAC Proceedings, Elsevier, 2011, Vol. 44, pages 2054-2059) in view of Bova et al. (US 10,450,062 B1).

Regarding claim 5, Modified Ryll fails to explicitly teach wherein each thruster is pivotably mounted to the body via two concentrically and orthogonally arranged gimbals configured to rotate the thruster about the first axis and second axis respectively, each gimbal being independently rotatable relative to the body via a worm gear, and wherein the method comprises actuating each worm gear according to the computed thruster control variables.
However Bova teaches wherein each thruster is pivotably mounted to the body via two concentrically and orthogonally arranged gimbals configured to rotate the thruster about the first axis and second axis respectively, each gimbal (i.e. tilt motor assemblies) being independently rotatable relative to the body via a worm gear (see Bova abstract, claim 2 and col 3; lines 1-10, col 7; lines 11-30 “The tilt motor assemblies are configured to orient motors and rotors vertically, horizontally, or at any angle between vertical and horizontal. A pair of parallel booms are mounted beneath the wing on either side of the fuselage. Each of the booms has at least one vertically oriented motor and rotor associated therewith” and “at least one thrust bearing disposed between the worm drive and the servo, wherein the worm gear assembly is coupled to the first propulsion motor, wherein the servo is configured to align the first shaft in parallel with a yaw axis of the unmanned aerial vehicle in response to a first control signal, and wherein the servo is configured to align the first shaft along the longitudinal axis of the unmanned aerial vehicle in response to a second control signal.”),
wherein the method comprises actuating each worm gear according to the computed thruster control variables (see Bova abstract, claim 2 and col 3; lines 1-10, col 7; lines 11-30 “at least one thrust bearing disposed between the worm drive and the servo, wherein the worm gear assembly is coupled to the first propulsion motor, wherein the servo is configured to align the first shaft in parallel with a yaw axis of the unmanned aerial vehicle in response to a first control signal, and wherein the servo is configured to align 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the over actuated quadrotor unmanned aerial vehicle control of modified Ryll to utilize one or more propulsion systems and/or control surfaces at different times, depending on requirements of a given mission in which the aerial vehicle is to operate in each of such modes as an aerial vehicle may utilize a first set of motors or rotors when operating in forward flight, and a second set of motors or rotors when operating in horizontal flight (Bova col 3; lines 1-10, col 7; lines 11-30).

Regarding claim 11, Modified Ryll fails to wherein each thruster is pivotably mounted to the body via two concentrically and orthogonally arranged gimbals configured to rotate the thruster about the first axis and second axis respectively.
However Bova teaches wherein each thruster is pivotably mounted to the body via two concentrically and orthogonally arranged gimbals configured to rotate the thruster about the first axis and second axis respectively (see Bova abstract, claim 2 and col 3; lines 1-10, col 7; lines 11-30 “The tilt motor assemblies are configured to orient motors and rotors vertically, horizontally, or at any angle between vertical and horizontal. A pair of parallel booms are mounted beneath the wing on either side of the fuselage. Each of the booms has at least one vertically oriented motor and rotor associated therewith”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the over actuated quadrotor unmanned aerial vehicle control of modified Ryll to utilize one or more propulsion systems and/or control surfaces at different times, depending on requirements of a given mission in which the aerial vehicle is to operate in each of such modes as an aerial vehicle may 

Regarding claim 12, Modified Ryll fails to explicitly teach wherein each gimbal is independently rotatable relative to the body via a worm gear.
However Bova teaches wherein each gimbal is independently rotatable relative to the body via a worm gear (see Bova abstract, claim 2 and col 3; lines 1-10, col 7; lines 11-30 “at least one thrust bearing disposed between the worm drive and the servo, wherein the worm gear assembly is coupled to the first propulsion motor, wherein the servo is configured to align the first shaft in parallel with a yaw axis of the unmanned aerial vehicle in response to a first control signal, and wherein the servo is configured to align the first shaft along the longitudinal axis of the unmanned aerial vehicle in response to a second control signal.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the over actuated quadrotor unmanned aerial vehicle control of modified Ryll to utilize one or more propulsion systems and/or control surfaces at different times, depending on requirements of a given mission in which the aerial vehicle is to operate in each of such modes as an aerial vehicle may utilize a first set of motors or rotors when operating in forward flight, and a second set of motors or rotors when operating in horizontal flight (Bova col 3; lines 1-10, col 7; lines 11-30).

Regarding claim 13, Modified Ryll fails to explicitly teach wherein each worm gear is actuated by a servomotor.
However Bova teaches wherein each worm gear is actuated by a servomotor (see Bova abstract, claim 2 and col 3; lines 1-10, col 7; lines 11-30 “at least one thrust bearing disposed between the worm drive and the servo, wherein the worm gear assembly is  at different times, depending on requirements of a given mission in which the aerial vehicle is to operate in each of such modes as an aerial vehicle may utilize a first set of motors or rotors when operating in forward flight, and a second set of motors or rotors when operating in horizontal flight (Bova col 3; lines 1-10, col 7; lines 11-30).

Regarding claim 14, Ryll teaches wherein the multicopter is a quadcopter (see Ryll abstract).

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable in view of RYLL, et al. ("A Novel Overactuated Quadrotor UAV: Modeling, Control and Experimental Validation", IEEE Transactions on Control Systems Technology, March 2015, Vol. 23, No. 2, pages 540-556”), in view of AMIRI et al, ("Modelling of Opposed Lateral and Longitudinal Tilting Dual-Fan Unmanned Aerial Vehicle", IFAC Proceedings, Elsevier, 2011, Vol. 44, pages 2054-2059) in view of JAYAKODY, H, “Robust Control of Vectored Thrust Aerial Vehicles via Variable Structure Control Methods”, PhD thesis, School of Mechanical and Manufacturing Engineering, University of New South Wales, August 2016).

 wherein the control algorithm is a robust control algorithm configured to account for system uncertainties and/or environmental disturbances.
However Jayakody teaches wherein the control algorithm is a robust control algorithm configured to account for system uncertainties and/or environmental disturbances (see Jayakody page 27 “speaking control engineering community through the works of Utkin in 1977 [74], SMC soon captured the attention of the control engineers around the world owing to its promising robust nature in handling nonlinear systems with parametric uncertainties and external disturbances [66] [87].”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the over actuated quadrotor unmanned aerial vehicle control of modified Ryll as the nonlinear unstable dynamics of UAVs require robust control methods to realize stable flight. Special attention needs to be given to the disturbances caused by sudden wind gusts during UAV flight, and to the uncertainties caused by system parameters (Jayakody page 27).

Regarding claim 7, Modified Ryll fails to explicitly teach wherein the robust control algorithm comprises multiple- surface sliding control.
However Jayakody teaches wherein the robust control algorithm comprises multiple- surface sliding control (see Jayakody pages 27-30, 34 and page 67 regarding multiple sliding surfaces that are used).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the over actuated quadrotor unmanned aerial vehicle control of modified Ryll as the nonlinear unstable dynamics of UAVs require robust control methods to realize stable flight. Special attention needs to be 

Regarding claim 15, Modified Ryll fails to explicitly teach wherein the control algorithm is a robust control algorithm configured to account for system uncertainties and/or environmental disturbances.
However Jayakody teaches wherein the control algorithm is a robust control algorithm configured to account for system uncertainties and/or environmental disturbances (see Jayakody page 27 “speaking control engineering community through the works of Utkin in 1977 [74], SMC soon captured the attention of the control engineers around the world owing to its promising robust nature in handling nonlinear systems with parametric uncertainties and external disturbances [66] [87].”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the over actuated quadrotor unmanned aerial vehicle control of modified Ryll as the nonlinear unstable dynamics of UAVs require robust control methods to realize stable flight. Special attention needs to be given to the disturbances caused by sudden wind gusts during UAV flight, and to the uncertainties caused by system parameters (Jayakody page 27).

Regarding claim 16, Modified Ryll fails to explicitly teach wherein the robust control algorithm comprises multiple- surface sliding control.
However Jayakody teaches wherein the robust control algorithm comprises multiple- surface sliding control (see Jayakody pages 27-30, 34 and page 67 regarding multiple sliding surfaces that are used).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the over actuated 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3666